Title: From Alexander Hamilton to Otho H. Williams, 27 August 1793
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury Department August 27th 1793
Sir

I enclose you the copy of a Petition from a Mr Salomon to the District Judge of maryland, respecting a certain quantity of Coffee, which has been seized in your Port.
I request that you will state to me the appearance of the affair in your view and inform me at the same time if any thing has been done with the Schooner; in regard to which there is at least a strong presumption of improper intention; such as to render a strict investigation, and probably the enforcement of penalties necessary and proper.
with great consideration   I am Sir   Your obedient Servant

A Hamilton
Otho H. Williams EsqrCollector Baltimore

